ON APPLICATION FOR REHEARING.
1. The suggestion that plaintiff is a stranger to the contract comes too late.
Dec. 11, 1905.
Writ refused by Supreme Court Jan. 19, 1906.
The defendant dealt directly with her as such, kept her books and papers for three months, presumably for investigation, and, with full information within its grasp, deliberately admitted in its answer to the petition a liability to plaintiff.
2. To now declare that the defendant is not bound by its admission and that the right of action abides in another, ■ would sanction a possible subterfuge, by which, at this late day, the limitation of six months might be invoked to defeat all claims on the policy.
3. This would ’doubtless be quite convenient to the insurer, but scarcely equitable to the parties in interest, considering the course adopted by the company in this proceeding.
DUFOUR, J
This application states that “we ask for a rehearing in this case on a single ground; that ground is the alleged error of the Court in holding that the plaintiff, an entire stranger to the policy sued for, can recover its proceeds.”
We now reiterate what we originally said, not as a general rule of law, but as the principle which ought to govern this case.
“The suggestion that plaintiff is a stranger to the .contract comes too late. The Company dealt directly with her, kept the books and papers for three months, presumably for investigation, and with full information within its grasp, deliberately admitted in its answer to the petition a liability to plaintiff of $34.48.”
The premiums were all paid by the plaintiff. When the suit was filed by her, the company knew full well that Josephine Beck was the beneficiary named, and yet, instead of objecting to the capacity of the claimant, it admitted liability to her.
The company’s sole interest is to be protected against double payment, and this protection will be afforded by the fact that Josephine Beck will be estopped from ever making any claim because of her having testified in favor of the plaintiff in this proceeding.
To now declare that the Company is not bound by its admission of liability to plaintiff, and that Josephine Beck alone had a right of action, would sanction a possible subterfuge by which at this late day, the prescription or limitation of six months might be invoked so as to defeat all claims on the policy. This would, doubtless, be quite convenient to the insurer, hut scarcely equitable, considering the course adopted by it in this proceeding.
Rehearing refused.